 


109 HR 4512 IH: To direct the Secretary of Homeland Security to conduct a pilot program to evaluate the use of automated systems for the immediate prescreening of passengers on flights in foreign air transportation.
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4512 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. DeFazio (for himself and Mr. Daniel E. Lungren of California) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the Secretary of Homeland Security to conduct a pilot program to evaluate the use of automated systems for the immediate prescreening of passengers on flights in foreign air transportation. 
 
 
1.Immediate international passenger prescreening pilot program 
(a)Pilot programNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall initiate a pilot program to evaluate the use of automated systems for the immediate prescreening of passengers on flights in foreign air transportation, as defined by section 40102 of title 49, United States Code, that are bound for the United States. 
(b)RequirementsAt a minimum, with respect to a passenger on a flight described in subsection (a) operated by an air carrier or foreign air carrier, the automated systems evaluated under the pilot program shall— 
(1)compare the passenger’s information against the integrated and consolidated terrorist watchlist maintained by the Federal Government and provide the results of the comparison to the air carrier or foreign air carrier before the passenger is permitted to board the flight; 
(2)provide functions similar to the advanced passenger information system established under section 431 of the Tariff Act of 1930 (19 U.S.C. 1431); and 
(3)make use of machine-readable data elements on passports and other travel and entry documents in a manner consistent with international standards. 
(c)OperationThe pilot program shall be conducted— 
(1)in not fewer than 2 foreign airports; and 
(2)in collaboration with not fewer than one air carrier at each airport participating in the pilot program.  
(d)Evaluation of automated systemsIn conducting the pilot program, the Secretary shall evaluate not more than 3 automated systems. One or more of such systems shall be commercially available and currently in use to prescreen passengers. 
(e)Privacy protectionThe Secretary shall ensure that the passenger data is collected under the pilot program in a manner consistent with the standards established under section 552a of title 5, United States Code. 
(f)DurationThe Secretary shall conduct the pilot program for not fewer than 90 days. 
(g)Passenger definedIn this section, the term passenger includes members of the flight crew.  
(h)ReportNot later than 30 days after the date of completion of the pilot program, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the following: 
(1)An assessment of the technical performance of each of the tested systems, including the system’s accuracy, scalability, and effectiveness with respect to measurable factors, including, at a minimum, passenger throughput, the rate of flight diversions, and the rate of false negatives and positives. 
(2)A description of the provisions of each tested system to protect the civil liberties and privacy rights of passengers, as well as a description of the adequacy of an immediate redress or appeals process for passengers denied authorization to travel. 
(3)Cost projections for implementation of each tested system, including— 
(A)projected costs to the Department of Homeland Security; and 
(B)projected costs of compliance to air carriers operating flights described in subsection (a). 
(4)A determination as to which tested system is the best-performing and most efficient system to ensure immediate prescreening of international passengers. Such determination shall be made after consultation with individuals in the private sector having expertise in airline industry, travel, tourism, privacy, national security, and computer security issues. 
(5)A plan to fully deploy the best-performing and most efficient system tested by not later than January 1, 2007.  
 
